Citation Nr: 0809756	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
cervical spine disability prior to July 12, 2007.

2.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disability from July 12, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO) 
that continued a 20 percent disability evaluation for 
degenerative joint disease at C5-C6 and C6-C7.  

The Board remanded the claim in January 2007 for additional 
development and readjudication.  In a July 2007 rating 
decision the RO assigned a 30 percent disability evaluation 
effective from July 12, 2007.  However, the issue of an 
increased evaluation remains in appellate status because the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  

The claim has been returned to the Board for further 
appellate review.  

In outpatient treatment records dated in April 2006 there is 
an indication that the veteran was having severe headaches at 
times related primarily to neck pain.  This is viewed as an 
informal claim for entitlement to headaches secondary to the 
service-connected cervical spine disability and is referred 
to the RO for appropriate development. 


FINDINGS OF FACT

1.  Prior to July 12, 2007, the evidence of record does not 
show severe limitation of motion of the cervical spine, or 
moderate limitation of motion with demonstrable deformity of 
a vertebral body from fracture; or, incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; or, forward flexion of the cervical spine of 15 
degrees or less; or, favorable or unfavorable ankylosis of 
the entire cervical spine.

2.  From July 12, 2007, the evidence of record does not show 
severe limitation of motion of the cervical spine with 
demonstrable deformity of a vertebral body from fracture; or, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; or, unfavorable 
ankylosis of the entire cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent prior to July 12, 2007 for degenerative joint disease 
of C6-C7 and C5-C6 of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, DC 5003, DC 5293 (as in effect from September 
23, 2002, to September 25, 2003); DC 5290 (as in effect prior 
to September 26, 2003); 68 Fed. Reg. 51,454, et. seq. (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (as in effect from September 26, 2003)).

2.  The criteria for a disability rating in excess of 30 
percent from July 12, 2007 have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5003; 
DC 5293 (as in effect from September 23, 2002, to September 
25, 2003); DC 5290 (as in effect prior to September 26, 
2003); 68 Fed. Reg. 51,454, et. seq. (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(as in effect from September 26, 2003)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2003, July 2004 and 
January 2007; rating decisions in May 2003 and July 2007; a 
statement of the case in May 2004; and a supplemental 
statement of the case in May 2005 and November 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2007. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Prior to the veteran's claim received in April 2003, the 
rating criteria for intervertebral disc syndrome under 
Diagnostic Code (DC) 5293 were amended effective on September 
23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  The 
following year, during the pendency of the veteran's appeal, 
changes were made to that portion of the Rating Schedule that 
addresses rating of the spine.  The rating criteria for 
rating disabilities of the spine were revised by establishing 
a general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
The amendment made editorial changes, not representing any 
substantive change, to the rating criteria for intervertebral 
disc syndrome to make them compatible with the new general 
rating formula.  Under the amended regulations effective 
September 26, 2003, a new diagnostic code number, 5243, was 
assigned for intervertebral disc syndrome.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2); See also Plate V).

The regulations provide that, for the purpose of rating 
disability from arthritis, the cervical vertebrae; the dorsal 
vertebrae; and the lumbar vertebrae are considered groups of 
minor joints which are ratable on a parity with major joints.  
38 C.F.R. § 4.45.  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, DC 5010 (2007).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, DC 5003 (2007).


Cervical spine disability

Service medical records show that the veteran was treated for 
numerous complaints of neck pain.  At a VA examination in 
July 1996, x-rays of the cervical spine showed small 
osteophytes from C5 to C7 and disc spaces were unremarkable.  
The impression was mild degenerative joint disease at C6-C7 
and minimal degenerative joint disease at C5-C6.  In an 
August 1996 rating decision the RO granted entitlement to 
service connection for degenerative disease C6-C7 and C5-C6 
and assigned a 20 percent evaluation under DCs 5003-5290 
effective from July 1995.  The evaluation was based on 
moderate limitation of motion of the cervical spine.  The 20 
percent evaluation was continued in several subsequent rating 
decisions.  

As noted above, the veteran disagreed with a May 2003 rating 
decision that continued the 20 percent rating.  During his 
appeal, in a July 2007 rating decision the RO assigned a 30 
percent rating effective from July 12, 2007, under DCs5003-
5242.  

The veteran's claim for an increased evaluation was received 
in April 2003, after the rating criteria for Diagnostic Code 
(DC) 5293, for intervertebral disc syndrome, were amended and 
prior to the revision of the rating criteria for rating 
disabilities of the spine by establishing a General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  

Prior to September 26, 2003, the veteran's cervical spine 
disability was evaluated under DCs 5003-5290.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).  Diagnostic Code 5003 pertains to degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5003.  Diagnostic Code 5290 
pertains to limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, DC 5290.  

Under DC 5290 for evaluation of limitation of cervical 
motion, a 20 percent evaluation is warranted where the 
evidence demonstrates moderate limitation of motion.  A 30 
percent evaluation is warranted where the evidence 
demonstrates severe limitation of motion.   

In addition, a note to DC 5285 for residuals of fracture of 
vertebra stated that in cases rated in accordance with 
definite limited motion or muscle spasm, 10 percent is added 
for demonstrable deformity of vertebral body. 

Under DC 5287 favorable ankylosis of the cervical spine 
warrants a 30 percent evaluation.  Unfavorable ankylosis of 
the cervical spine warrants a 40 percent evaluation.  

Under the amended regulations, degenerative arthritis of the 
cervical spine is evaluated under DC 5242 under the General 
Rating Formula.  Forward flexion of the cervical spine of 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 percent evaluation.  Unfavorable 
ankylosis of the entire cervical spine warrants a 40 percent 
evaluation.   

A January 2000 x-ray revealed mild spurring anteriorly at C5 
through C7 and degenerative disc disease between the levels 
of C5 and C7.  No malalignment was identified.  There was 
mild osteophytic encroachment upon the left and right C5-C6 
foramina and moderate osteophytic encroachment upon the left 
C6-C7 foramen. 
 
In April 2003 a private doctor wrote that he had treated the 
veteran for a cervical condition since November 1999.  Her 
neck condition was chronic with acute episodes and her neck 
symptoms had increased over time.  

At a fee basis VA examination in August 2003, the veteran 
reported that she saw a chiropractor on a regular basis for 
therapy.  She stated that her condition did not cause 
incapacitation.  Her condition had resulted in two days of 
time lost from work.  She described the activities she was 
able to do and those that she was not able to perform.  She 
had been working but her last date of employment was 
approximately five days earlier.  

On examination in August 2003 of the cervical spine there was 
no evidence of radiating pain on movement and no evidence of 
muscle spasm.  There was tenderness of the entire cervical 
spine.  There were no signs of radiculopathy present.  Range 
of motion was flexion to 65 degrees with normal flexion to 65 
degrees, extension to 30 degrees with normal extension to 50 
degrees, bilateral lateral flexion was to 40 degrees with 
normal to 40 degrees and bilateral rotation was to 80 degrees 
with normal to 80 degrees.  Pain started at 65 degrees of 
flexion and 30 degrees of extension.  The examiner stated 
that the range of motion of the cervical spine was 
additionally limited by pain and pain had the major 
functional impact.  It was not additionally limited by 
fatigue, weakness, lack of endurance and incoordination.  
There was no ankylosis of the spine.  

A neurological examination at that time of the upper 
extremities revealed that motor function was within normal 
limits.  Sensory function was within normal limits.  The 
bilateral upper extremity reflexes revealed biceps jerk 2+ 
and triceps jerk of 2+.  There was no change in the 
established diagnosis of arthritis of the cervical spine due 
to trauma.  The examiner noted that even though there was no 
change in diagnosis, there was an increase in severity and 
intensity of symptoms.  

In October 2004 a private doctor wrote that the veteran 
suffered a great deal with her neck, shoulders and extremity 
while under his treatment.  She was presently not treated due 
to loss of her job.  Treatment records for the period from 
November 1999 to October 2004 showed complaints of pain in 
the cervical spine with reported loss of sensation in her 
arms and hands.  

VA outpatient treatment records show treatment for complaints 
of pain in the cervical spine.  She also had degenerative 
disc disease.  In May 2005, complaints of numbness and 
tingling in the left arm and hand were noted and that she had 
a history of carpal tunnel syndrome.  

In June 2005 the veteran wrote that in the past two to three 
months she had been at home in bed for 7 days and was so 
incapacitated that she could not get out of bed for one of 
those days even to eat.  Her whole left side was in 
excruciating pain and her neck was locked up.  

At a neurological consultation in April 2006 clinical 
findings noted limited neck flexion, extension, and rotation 
to both sides.  The veteran stated she felt pain and 
tightness with these movements.  Her cranial nerves were 
intact.  The impression was degenerative joint disease with 
disc bulges and osteophytes at C3-C7.  She had bilateral 
carpal tunnel syndrome.  

X-rays of the cervical spine in March 2006 revealed mild 
generalized degenerative disc disease.  A fracture was not 
shown.  The vertebral bodies were normal in height.  A MRI of 
the cervical spine in March 2006 revealed mild to moderate 
degenerative disc disease, disc bulges and posterior 
osteophytes particularly from C3 to C7.  There was loss of 
normal cervical lordosis.  

At a VA examination in July 2007, on examination of the 
cervical spine, there was to command no movement beyond 5 
degrees at any level, which included extension, flexion, 
tilting and rotation.  The reason given for this was 
discomfort; however, the examiner noted that the veteran did 
not appear to manifest pain at that time.  The examiner felt 
that the ranges of motion in the cervical spine appeared to 
be voluntarily inhibited as the natural ranges of motion when 
she was seated and moving about exceeded 5 degrees.  The 
examiner felt that based on the x-ray, the veteran would have 
some limitation of neck movement; however, less than 5 
degrees at any direction, which she exhibited, appeared to be 
incomplete.  

At the July 2007 VA examination, there was no indication of 
neurological impairment.  A compressive neuropathy of the 
left ulnar nerve was more likely than not secondary to the 
use of her arm.  There was no evidence that she suffered 
incapacitating episodes.  The examiner stated that the 
configuration of the veteran's vertebral canal and cervical 
spine was consistent with a degenerative disease, known as 
cervical spondylosis.  She gave no information concerning 
sustained periods of missing work or being confined to her 
bed in the preceding year.  

VA outpatient treatment records from July 1996 to July 2007 
from Atlanta/Decatur and St. Louis, and St. Louis treatment 
records from May 2005 show the veteran received treatment for 
neck pain.  

Based on the July 2007 examination findings the RO increased 
the evaluation to 30 percent under DCs 5003-5242 effective 
from July 12, 2007.  

After a review of the evidence, the Board does not find that 
an evaluation in excess of the currently assigned staged 
ratings is warranted.

For the period prior to July 12, 2007, the evidence of record 
shows complaints of and treatment for cervical spine pain.  
On examination in August 2003, range of motion was normal 
other than extension of 30 degrees which lacked 20 degrees 
from the stated normal extension of 50 degrees.  Pain was 
noted at the end range of motion for flexion and extension.  
With the range of motion for most movements within normal 
limits, even with consideration of an additional limitation 
due to pain with flexion and extension, the degree of such 
limitation unspecified by the examiner, this would not more 
nearly approximate severe limitation of motion and does not 
warrant an increased evaluation under the prior regulation 
for limitation of motion of the cervical spine.  In addition, 
fracture of a vertebral body is not shown, thus entitlement 
to an additional 10 percent for deformity of a vertebral body 
is not warranted.  As flexion of the cervical spine at the 
August 2003 examination was 65 degrees which is more than 15 
degrees or less and ankylosis was not shown, an increased 
evaluation under the General Rating Formula is not warranted.   

Under the prior rating criteria, there is no indication that 
pain, due to disability of the cervical spine, has caused 
functional loss greater than that contemplated by the 
evaluation assigned; any additional functional impairment is 
not tantamount to, nor does it more nearly reflect, the 
criteria needed for the next higher disability rating.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  

In sum, for the period prior to July 12, 2007, the records do 
not show severe limitation of motion of the cervical spine, 
or moderate limitation of motion with demonstrable deformity 
of a vertebral body from fracture; or, forward flexion of the 
cervical spine of 15 degrees or less; or, favorable or 
unfavorable ankylosis of the entire cervical spine.  Thus, 
under either the prior criteria or the amended criteria for 
evaluating arthritis of the cervical spine based on 
limitation of motion, a rating in excess of 20 percent is not 
warranted.  

For the period after July 12, 2007, the veteran's 30 percent 
disability rating is the maximum available under the former 
rating criteria for severe limitation of motion under DC 
5290.  Unfavorable ankylosis is not shown thus DC 5287 is not 
for application.  X-rays in March 2006 did not show a 
fracture and the vertebral bodies were normal in height.  As 
demonstrable deformity of a vertebral body from fracture is 
not shown, an additional 10 percent is not warranted to be 
added to the 30 percent for limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5285.   Under the General Rating 
Formula, for evaluation based on limitation of motion of the 
cervical spine, unfavorable ankylosis of the cervical spine 
warrants a 40 percent evaluation.  However, at the August 
2003 and July 2007 VA examinations, ankylosis of the cervical 
spine was not shown.  

In sum, for the period after July 12, 2007, a rating in 
excess of 30 percent is not warranted as the evidence of 
record does not show severe limitation of motion of the 
cervical spine with demonstrable deformity of a vertebral 
body from fracture; or, unfavorable ankylosis of the entire 
cervical spine.  

Medical evidence of record shows the presence of degenerative 
disc disease of the cervical spine and consideration has been 
given to whether the veteran's cervical spine disability 
would warrant an evaluation in excess of 20 percent prior to 
July 12, 2007 or in excess of 30 percent from July 12, 2007 
if evaluated under the criteria for intervertebral disc 
syndrome.  As noted above, the criteria for evaluation of 
intervertebral disc syndrome were revised effective September 
23, 2002, and essentially remained the same under the 
revision of the General Rating Formula.  However, under the 
General Rating Formula, intervertebral disc syndrome can be 
evaluated either under the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  

As previously discussed, under the General Rating Formula, 
unfavorable ankylosis of the cervical spine is not shown, 
thus a 40 percent evaluation would not be warranted under DC 
5243, for intervertebral disc syndrome, based on limitation 
of motion.  On examination in August 2003, she denied 
incapacitation from her cervical spine condition and reported 
having lost two days of work.  In June 2005 the veteran 
reported having been incapacitated and in bed for 7 days.  On 
examination in July 2007, there was no evidence that she 
suffered incapacitating episodes, had sustained periods of 
missing work, or had been confined to her bed in the 
preceding year.  Thus, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months are not shown.  In addition, there was no indication 
of neurological impairment, thus, entitlement to a separate 
evaluation for associated objective neurologic abnormalities 
is not warranted.  

In sum, the evidence of record does not show that the 
veteran's cervical spine disability would warrant an 
evaluation in excess of 20 percent prior to July 12, 2007 or 
in excess of 30 percent from July 12, 2007 if evaluated under 
the criteria for intervertebral disc syndrome.  The evidence 
of record does not show unfavorable ankylosis of the entire 
cervical spine or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the past 12 months.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings, but, as 
discussed above, findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  Although at the August 2003 VA 
examination she was not working, other evidence of record 
indicates that she participated in a work-study program, and 
had subsequent employment.  At the July 2007 VA examination 
she was employed.  For these reasons, the Board finds that 
referral for assignment of an extraschedular rating for this 
disability is not warranted.

Both the old and new regulations for evaluating the veteran's 
cervical spine disability were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  In any future claims and adjudications, 
the RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.

In conclusion, the preponderance of the evidence is against 
an increased rating for either of the staged ratings 
presently assigned for the cervical spine disorder and for 
additional staged ratings.  The manifestations exhibited by 
the veteran as presented in the evidence submitted in support 
of her request are appropriately evaluated with the current 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent for 
the period prior to July 12, 2007, and in excess of 30 
percent from July 12, 2007 for a cervical spine disability.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of- the-doubt" rule does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 




ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to July 12, 2007 is denied.

Entitlement to a disability rating in excess of 30 percent 
from July 12, 2007 is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


